[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Dailey v. Wainwright, Slip Opinion No. 2019-Ohio-2064.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2019-OHIO-2064
          DAILEY, APPELLANT, v. WAINWRIGHT, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Dailey v. Wainwright, Slip Opinion No. 2019-Ohio-2064.]
Habeas corpus—Inmate failed to comply with requirements of R.C. 2725.04(D)—
        Court of appeals’ dismissal of petition affirmed.
      (No. 2018-1827—Submitted April 23, 2019—Decided May 30, 2019.)
      APPEAL from the Court of Appeals for Marion County, No. 9-18-0027.
                                  ________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the Third District Court of Appeals
dismissing the petition for a writ of habeas corpus filed by appellant, James Dailey.
The court of appeals correctly concluded that Dailey’s petition failed to comply
with the requirements of R.C. 2725.04(D).
                            Facts and Procedural History
        {¶ 2} According to his petition and attached documents, Dailey was
sentenced to prison for 4 to 15 years in 1984 and was released on parole in 1990.
                             SUPREME COURT OF OHIO




After committing additional offenses while on parole, he was sentenced to prison
for 2 to 10 years in 1991 and was released on parole in 1993. Over the next 14
years, Dailey was repeatedly imprisoned for various additional offenses. Most
recently, in March 2007, Dailey was convicted and sentenced in three separate
cases to a total of five years in prison. As a result, the expiration date of his
maximum aggregate sentence was recalculated as June 2023.
       {¶ 3} On September 17, 2018, Dailey filed in the Third District a petition
for a writ of habeas corpus against appellee, Lyneal Wainwright, warden of the
Marion Correctional Institution. Dailey claimed that his maximum aggregate
sentence had expired in June 2014. He attached to his petition commitment papers
for some his sentences as well as a sentence-computation summary prepared by the
Bureau of Sentence Computation (“BSC”).
       {¶ 4} The warden moved to dismiss or for summary judgment. The court
of appeals granted the motion over Dailey’s objections, holding that Dailey had
failed to attach relevant commitment papers and that his claims were barred by res
judicata. Dailey appealed.
                                  Legal Analysis
       {¶ 5} When filing a petition for a writ of habeas corpus, “[a] copy of the
commitment or cause of detention of such person shall be exhibited, if it can be
procured without impairing the efficiency of the remedy.” R.C. 2725.04(D). Thus,
to “state a claim for habeas relief and satisfy the Revised Code filing requirements,
[the petitioner] need[s] to submit complete records of his incarcerations and
releases.” State ex rel. Cannon v. Mohr, 155 Ohio St. 3d 213, 2018-Ohio-4184, 120
N.E.3d 776, ¶ 10. Failure to attach the relevant commitment papers is fatally
defective to a petition for a writ of habeas corpus because “[w]hen a petition is
presented to a court that does not comply with R.C. 2725.04(D), there is no showing
of how the commitment was procured and there is nothing before the court on
which to make a determined judgment except, of course, the bare allegations of



                                         2
                               January Term, 2019




[the] petitioner’s application.” Bloss v. Rogers, 65 Ohio St. 3d 145, 146, 602 N.E.2d
602 (1992).
       {¶ 6} Dailey argues that he complied with the procedural requirements of
R.C. 2725.04(D) by attaching the “relevant” commitment papers to his petition.
According to the sentence-computation summary that Dailey attached to his
petition, his parole was revoked several times prior to 2007, ultimately increasing
his maximum expiration date to 2023. Because Dailey did not attach all of his
commitment papers or any of his parole-revocation records, it is impossible to
determine how much time was left on Dailey’s various sentences when his parole
was revoked. The BSC sentence-computation summary that he attached to his
petition does not satisfy the requirements of R.C. 2725.04(D). State ex rel. Winnick
v. Gansheimer, 112 Ohio St. 3d 149, 2006-Ohio-6521, 858 N.E.2d 409, ¶ 5 (“The
attached, but unsigned and unverified, [prison] update sheet does not constitute an
appropriate commitment paper”).
       {¶ 7} Accordingly, the court of appeals correctly dismissed Dailey’s
petition for failure to comply with R.C. 2725.04(D). State ex rel. Crigger v. Ohio
Adult Parole Auth., 82 Ohio St. 3d 270, 272, 695 N.E.2d 254 (1998) (failure to
attach all the pertinent commitment papers, including those concerning parole-
revocation proceedings, results in dismissal). Because we conclude that the court
of appeals correctly determined that Dailey failed to comply with R.C. 2725.04(D),
we need not address Dailey’s res judicata arguments.
       {¶ 8} For the foregoing reasons, we affirm the judgment of the court of
appeals.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       James Dailey, pro se.




                                         3
                           SUPREME COURT OF OHIO




       Dave Yost, Attorney General, and Maura O’Neill Jaite, Assistant Attorney
General, for appellee.
                             _________________




                                      4